Citation Nr: 0611130	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits, in the calculated amount of $5,250.

(The issues of entitlement to earlier effective dates for the 
assignment of a schedular evaluation of 40 percent disabling 
for degenerative disc disease, cervical spine; entitlement to 
a total evaluation based on individual unemployability due to 
service-connected disabilities; and basic eligibility to 
Dependents' Educational Assistance are the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from February 1956 to June 
1960 and from September 1960 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran's July 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that he requested a hearing at 
the RO before a Veterans Law Judge.  However, the veteran 
subsequently notified the RO that he wished to decline the 
requested hearing.  Accordingly, the Board concludes that the 
appellant has effectively withdrawn his request for such a 
hearing.  38 C.F.R. §§ 20.702(d), 20.704(d) (2005).


FINDINGS OF FACT

1.  Effective from June 27, 1975, the appellant was paid VA 
compensation benefits; notice of his entitlement was 
accompanied by information, which set forth factors affecting 
the right to payment.

2.  In April 2001, the RO reduced compensation payments 
effective October 1, 1993.  This resulted in the current 
overpayment of $5,250.

3.  The overpayment resulted solely from the actions of the 
veteran; there was no fault on the part of VA.  

4.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

5.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

6.  Denial of waiver of the assessed overpayment would not 
defeat the purposes of the award of VA benefits.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received. 


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $5,250, is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 1.963(a), 1.965(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks waiver of recovery of an overpayment of 
disability benefits in the amount of $5,250.  

The appellant does not question the amount of the 
indebtedness at issue.  As the validity of the indebtedness 
is not now in issue, and because the Board is satisfied that 
the debt was properly created, that question need not be 
examined further.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434  (1991).  

The remaining issue is whether the appellant is entitled to 
waiver of recovery of the overpayment of disability benefits 
in the amount of $5,250.  The Board notes that the Committee 
concluded that the veteran acted in bad faith in the creation 
of the overpayment now at issue.  Notwithstanding this, 
however, the Board must render an independent determination 
on this issue.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

In April 1976, the RO granted entitlement to service 
connection for an anxiety reaction and hypertension.  

In August 1979, the veteran reported that he was married on 
July 31, 1967, and had three dependent children.  

By a February 1986 letter from the RO, the veteran was 
notified of that his disability compensation award had been 
amended and advised that any change in the number or status 
of dependents must be reported promptly to VA.  Thereafter, 
the RO repeated the advisement that the veteran had a duty to 
promptly report any change in the number or status of 
dependents on numerous occasions, to include on letters 
notifying the veteran of amendments to his disability 
compensation dated in May 1993, June 1997, and November 1999.  

Moreover, by letter dated in October 1994, VA once again 
reminded the veteran of his responsibility to report any 
changes in the number of his dependents and requested that 
the veteran complete a Status of Dependents Questionnaire.  
The veteran's November 1994 response reflects that he 
reported that he was married.  Similarly, when the veteran 
was declared incompetent to handle VA funds, his spouse was 
appointed as his fiduciary in June 1997.  

In August 1999, the veteran requested restoration of 
competency status so as to gain control over his VA funds 
because he and his spouse were separated.  In subsequent 
communications, the veteran reported that he and his spouse 
were not together and referred to her as his ex-wife.  

In January 2001, the veteran submitted a letter stating that 
he and his wife were divorced with a copy of a Final Judgment 
of Dissolution of Marriage dated on September 10, 1993.

In April 2001, VA notified the veteran that his payments were 
being reduced, effective October 1, 1993, due to the loss of 
a dependent spouse.  He was further notified that this 
reduction will create an overpayment for which he would be 
responsible to repay.  In May 2001, the veteran was notified 
that this reduction in benefits had resulted in an 
indebtedness of $5,250.

In May 2001, the veteran filed a timely request for waiver of 
recovery of the overpayment ($5,250).  

In May 2001, the veteran also submitted a VA Form 20-5655, 
Financial Status Report (FSR), in which he indicated that he 
had $500 in assets representing the value of his pick-up 
truck and $1,865 in pension, compensation, or other income 
which he did not specify.  He reported $1,612 in monthly 
expenses.  Thereby resulting in a net surplus of $253 per 
month in income.

In January 2002, the VA denied the veteran's request for 
waiver, finding that the veteran had acted in bad faith in 
the creation of the indebtedness.  

In a May 2002 FSR, the veteran reported that he had $1,850 in 
assets representing the value of his automobile, cash in the 
bank, and cash on hand.  He reported $2,643 in retired pay, 
$643 in social security income, and $800 in rental income.  
The veteran reported monthly expenses of $800 for rent or 
mortgage, $350 for food, $155 for utilities, $89 for 
telephone service, $21 for computer and internet service, and 
$1,053 in installment contracts and other debts.  He further 
reported zero past due on this debts.  Thereby resulting in a 
net surplus of $1,618 per month in income.  

The veteran argues that recovery of the overpayment of 
disability compensation should be waived because he was 
confused and not aware of his responsibilities.  He cites to 
his being declared incompetent to handle VA funds as support 
for his state of confusion.  He also argues that he was not 
trying to conceal his marital status and that it is well 
documented in his VA file that he was divorced in 1993.  The 
veteran contends that he did not act in bad faith or was 
responsible for the creation of the debt.  

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R. 
§ 1.965(a).

Upon consideration of the veteran's assertions that he was 
confused and unaware of his responsibilities and in light of 
subsequent VA finding that he was incompetent to handle VA 
funds, the Board does not find that the veteran's actions 
represented intentional behavior to obtain government 
benefits to which he was not entitled which is necessary for 
a finding of fraud, misrepresentation, or bad faith, in light 
of the finding that he is incompetent.  Accordingly, the 
Board's decision on appeal will be limited to the 
determination of whether waiver of recovery of compensation 
benefits is warranted on the basis of equity and good 
conscience.

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was at fault in the creation of the debt because of his 
failure to notify VA of his divorce.  Although the veteran 
argues that he was confused and not aware of his 
responsibilities, it is significant to note that his divorce 
was finalized on October 10, 1993, and he was not deemed 
incompetent to handle VA funds until four years later, in 
June 1997.  Since the record shows that the veteran was 
repeatedly advised of his duty to notify VA of any change in 
his dependent or marital status prior to June 1997 and he 
failed to do so and since he continued to receive VA 
disability benefits to which he knew, or should have known, 
that he was not entitled, there is no basis to conclude that 
his actions did not overwhelmingly contribute to the creation 
of the debt.  No fault can be attributed to the VA with 
respect to the creation of the debt.

The veteran has asserted that the recovery of the overpayment 
of his VA disability compensation imposes financial hardship 
on him.  However, the question for consideration at this 
point is whether the recovery of the overpayment deprives the 
veteran-debtor of basic necessities and thereby results in 
undue hardship.  See 38 C.F.R. § 1.965(a)(3).  Clearly, as 
evidenced by the May 2001 and May 2002 FSRs, the veteran's 
income exceeds his monthly expenses.  The Board therefore 
finds that the withholding of part of the monthly 
compensation to which he is currently entitled does not cause 
him any undue hardship.  Therefore, the veteran's claim of 
financial hardship is without merit.  

In addition, the recovery of the overpayment does not defeat 
the purpose for which the veteran's benefits were intended 
(to compensate for the impairment of earning capacity due to 
his service connected disability).  The failure by the 
veteran to make restitution would result in an unfair gain to 
him, giving him money for a spouse that he did not have at 
the time.  Furthermore, there is no indication in the record 
that the veteran relinquished a valuable right or incurred 
any legal obligation in reliance on his VA benefits.  The 
Board therefore finds that the evidence does not show that 
the veteran incurred a legal obligation or changed his 
position to his detriment in reliance upon the receipt of VA 
benefits.  

Because recovery of the overpayment of disability 
compensation does not result in any undue hardship to the 
veteran and the evidence of record does not show any reason 
why VA should not recover the overpayment, the Board 
concludes that recovery of the overpayment is not against 
equity and good conscience and there is no basis for 
allowance of a waiver in this case.  See 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965.  It is recognized 
that the elements as discussed are not all inclusive; 
however, the veteran has not advanced any other facts which 
would be of any significance in applying the equity and good 
conscience standard.  Simply stated, the fact that the 
veteran has been found incompetent does not entitle him to 
money for a spouse he does not have. 

 Having considered all of the equities in this case, the 
Board concludes that waiver of recovery of the overpayment of 
disability benefits in the amount of $5,250 is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

As a final note, the Board points out that, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the Court held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims (the Court pointed out that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51)).  Therefore, the 
VCAA is not for application in this matter.


ORDER

A waiver of the recovery of an overpayment of compensation 
benefits in the amount of $5,250, is denied. 


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


